DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of "the optical axis" in line 4, are lack antecedent basis, and are unclear, which optical axis and elastic supporting member are being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “the optical axis” is interpreted as “an optical axis” in line 4
  Further, claim cites “at least two elastic supporting members” (line 2-3); then cites “the elastic supporting member” (line 5). It is unclear that “the elastic supporting member” (line 5) corresponding to which one of “at least two elastic supporting members” (line 2-3).
More, claim cites “at least two elastic supporting members” (line 2-3) and “an elastic supporting member” (line 6-7); appears that claim cites a plural of elastic supporting members (at least three of them). It is also unclear that terms of “the elastic supporting member” in line 10-12 corresponding to which one of cited elastic supporting members.
    
Claims 2-8 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

  	Regarding claim 8, the term of "a lens module" in line 1, recites a lens module. It is unclear whether the instant “lens module” is the lens module of claim 1 or another lens module, thus indefinite. In light of the specification and as best understood, “a lens module” is interpreted as “the lens module” of claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US2017/0108705) in view of Otsuki (CN203275847)

Regarding claim 1, Yu teaches a lens module (abstract, fig.4, 400, camera module), comprising 

an autofocus assembly (fig.4, 430), an optical image stabilization assembly (fig.4, 420), and 
at least two elastic supporting members (fig.4, 424, 423, para 148, lines 13-14,  the moving unit 424, which is a function of the elastic member), wherein the autofocus assembly and the optical image stabilization assembly are arranged at intervals in the optical axis direction of the lens module (abstract, the OIS stabilizer may be connected with the AF actuator and arranged not to be stacked over the AF actuator in the first direction).
	But is silent to wherein the elastic supporting member includes a first connecting end, a second connecting end, and an elastic supporting member connected between the first connecting end and the second connecting end; the first connecting end is connected to the autofocus assembly, the second connecting end is connected to the optical image stabilization assembly, and the elastic supporting member is arranged on an outer side of the autofocus assembly; the elastic supporting member includes a first extending portion connecting to the first connecting end at one end, a second extending portion connecting to the second connecting end at one end, a third extending portion paralleled to the optical axis and a fourth extending portion paralleled to the optical axis; one end of the first extending portion away from the first connecting end is connected to an end of the second extending portion away from the second connecting end, both the first extending portion and the second extending portion are perpendicular to the optical axis and perpendicular to each other; one end of the third extending portion is connected to the first connecting end, the other end of the third extending portion is connected to the first extending portion; one end of the fourth extending portion is connected to the second connecting end, and the other end of the fourth extending portion is connected to the second extending portion.

However, Otsuki teaches the elastic supporting member (figs.1-8, R27, para 67, line 1, the plate springs), 
includes a first connecting end (fig.3,R27s), a second connecting end(fig.3, R27t), and an elastic supporting member connected between the first connecting end and the second connecting end (fig.1, R27, para 67, lines 1-10);
the first connecting end (fig.3, R27s) is connected to the autofocus assembly (fig.3, F1, autofocus driving, para 67, line 4),
 the second connecting end (fig.3, R27t) is connected to the optical image stabilization assembly (fig.3, R2, dive unit, M9,drive mechanism, via R26, fixed body, para 67, line 2), and 
the elastic supporting member is arranged on an outer side of the autofocus assembly (fig.1, para 65, lines 1-2, the leaf springs R27 are arranged at positions surrounding the AF drive unit F1); 
the elastic supporting member includes a first extending portion (fig.3, R27j) connecting to the first connecting end (fig.3, R27s) at one end, 
a second extending portion (fig.3, R27i) connecting to the second connecting end (fig.3, R27t) at one end, 
a third extending portion (fig.3, R27b) paralleled to the optical axis and a fourth extending portion (fig.3, R27a) paralleled to the optical axis (fig.3, OA, z-axis); 
one end of the first extending portion (fig.3, R27j) away from the first connecting end (fig.3, R27s) is connected to an end of the second extending portion (Fig.3, R27i) away from the second connecting end (fig.3, R27t), both the first extending portion (R27j) and 
the second extending portion (R27i) are perpendicular to the optical axis (fig.3, OA, z-axis) and perpendicular to each other (fig.3, fig,8, R27j and R27i are perpendicular to each other); 
one end of the third extending portion (fig.3, R27b) is connected to the first connecting end (fig.3, R27s), the other end of the third extending portion (fig.3, R27b) is connected to the first extending portion (fig.3, R27j);
one end of the fourth extending portion (fig.3, R27a) is connected to the second connecting end (fig.3, R27i), and the other end of the fourth extending portion (fig.3, R27a) is connected to the second extending portion (fig.3, R27i).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Yu with the elastics as taught by Otsuki for the purpose of providing a lens driving device with a camera shake correction function with good assemblability (para 10, line 2).

Regarding claim 2, Yu in view of Otsuki discloses the invention as described in Claim 1, and
 Otsuki further teaches wherein the autofocus assembly (fig.1-8, F1) includes a first base (fig.4, F8, para 49, line 3, F8) and a first circuit board fixed (fig.4, F16C, F16E, para 54, lines 10-11, through the lower spring F16C and the lower spring F16E, electricity can be supplied from a power source to flow a current to the first coil F13, and para 56, lines 1-4, terminals F7 made of metal plates are embedded in the base F8 by insert molding, and the terminals F7 are respectively connected to the terminal F7 on which the image sensor is mounted) on a side of the first base facing to the optical image stabilization assembly;
the optical image stabilization assembly (fig.3, R2) includes a second base and a second circuit board fixed on a side of the second base (para 49, lines 5-6, On a substrate mounted with an image sensor) away from the autofocus assembly (Note: the provision of the first circuit board on the side of the first base facing towards the optical image stabilization assembly  and the second circuit board on the side of the second base facing away from said autofocus assembly can be made by a person skilled in the art according to the actual needs); 
the first connecting end is electrically connected to the first circuit board, and the second connecting end is electrically connected to the second circuit board (the first connection end and the second connection end are respectively electrically and electrically connected to the autofocus assembly, on the basis of the connection of the first connection end to the autofocus assembly, a person skilled in the art can think that the first connection end is electrically connected to the first circuit board and the second connection end is electrically connected to the second circuit board as a result of the provision of the first circuit board and the second circuit board, thereby realizing an electrical connection of the autofocus assembly and the optical image stabilization assembly)

Regarding claim 3, Yu in view of Otsuki discloses the invention as described in Claim 2 but is silent to wherein a protruding post is provided on a side of the first base facing to the optical image stabilization assembly, a mounting hole (fig.1, R27, the holes) is arranged through the first connecting end (fig.1, R27s), and the first connecting end (fig.1, R27s) is connected with the first base (fig.1, F8) by matching the protruding post with the mounting hole.

However,  the arrangement on the side of the first base facing the optical image stabilization assembly is conceivable to a person skilled in the art. Whereas the connection with the male post mating with the mounting hole is a conventional electrical connection, a person skilled in the art will conceive that the male post is provided on the side of the first base facing towards the optical image stabilization assembly, the first connection end opens through the mounting hole, and the first connection end is connected with said first base by mating of the male post with the mounting hole.
And Otsuki teaches in para 65, lines 1-3, the connecting, R27, in fig.1 and fig.2, the connecting ends R27 are arranged at positions surrounding the perimeter of the AF drive unit F1 and at each of the four corners inside the fixed body R26, and R26 and the AF drive unit are connected to each other.

It would have been obvious to one of ordinary skill in the art to provide easily realized by the operability at the time of assembly is improved (para 65, line 15).

it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because  the connection with the male post mating with the mounting hole is a conventional electrical connection, the arrangement on the side of the first base facing the optical image stabilization assembly is conceivable to a person skilled in the art. 
The benefits of this modification include operability at the time of assembly is improved.


Regarding claim 4, Yu in view of Otsuki discloses the invention as described in Claim and Otsuki further teaches  wherein a groove is provided on a side of the first base (fig.3, F8) facing to the optical image stabilization assembly, the groove has a bottom groove surface opposite to the optical image stabilization assembly, and the protruding post (fig.3, R26) is arranged on the bottom groove surface protrudingly.

Whereby reducing the vertical space occupied by the connection by providing a groove at the connection is a conventional technical means, i.e. The first base is provided with a groove on the side facing the optical stabilization assembly, the groove having a floor surface opposite to the optical stabilization assembly. 
it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because  the connection with the male post mating with the mounting hole is a conventional electrical connection, the arrangement on the side of the first base facing the optical image stabilization assembly is conceivable to a person skilled in the art. 
 The benefits of this modification include operability at the time of assembly is improved.

Regarding claim 5, Yu in view of Otsuki discloses the invention as described in Claim 2 and Otsuki further teaches wherein the second base is provided with a through hole penetrating thereof, the second connecting end is welded to the second circuit board, and the fourth extending portion is arranged through the through hole and is connected with the second connecting end (para 65, lines 5-7, the fourth extending portion, R27, are connected from the upper side is inserted and arranged, and is performed by solder or adhesive).(Note: connection by perforation to increase space utilization and electrical connection by soldering is a conventional technical means, i.e. The second base is provided with a perforation through, the second connection end is soldered to the second circuit board, the fourth extension is provided through the perforation and connected with the second connection end is a conventional technical means.)


Regarding claim 6, Yu in view of Otsuki discloses the invention as described in Claim 2 and 
Otsuki further teaches wherein the first base (fig.3, F8) includes a bottom plate (fig.3, F14) and a surrounding wall (fig.3, F14), the surrounding wall is protrudingly arranged on an edge of the bottom plate away from the optical image stabilization assembly, the surrounding wall is rectangular in shape with rounded corners (fig.3, F14), and the elastic supporting body is extended from the middle of one side of the surrounding wall through the corner to the middle of the adjacent side (Note: in fig.3 and 4 disclose a first yoke F14 (i.e. A surrounding wall) which is a rectangular structure with rounded comers, protruding at the edge of the base, F8 (i.e. The bottom plate) on the side away from the drive unit R2, the optical image stabilization assembly; in fig.7a discloses a first link R27i and a second link R27j, the elastic support body, extending from one side of the autofocus drive F1, the autofocus assembly, through a comer to an adjacent side. On this basis, depending on the structural configuration of the lens assembly as actually required, those skilled in the art will conceive to provide that the elastic support body extends from the middle on one side of the surrounding wall through the comer to the middle on the adjacent side)

Regarding claim 7, Yu in view of Otsuki discloses the invention as described in Claim 2 and 
Otsuki further teaches wherein the lens module is provided with four elastic supporting members (fig.1, R27, four elastic supporting), the four first connecting ends are arranged at equal intervals along the circumferential direction of the autofocus assembly, and the four second connecting ends are arranged at equal intervals along the circumference direction of the optical image stabilization assembly (fig.1); each of the first connecting end is connected to the adjacent second connecting end through the elastic supporting body in a counterclockwise or clockwise direction along the optical axis (para 13, lines 3-4, the 2nd connection part which extends and protrudes from the said one end side of the said 2nd elastic part in the said one direction, and the said 1st connection part and the said 2nd connection part are connected). 
(Note: in figs. 2-3 disclose that four ends R27t (first connection end) are equally spaced along the circumference of the autofocus drive F1 (i.e. Autofocus assembly); in figs.6-7 disclose four other end portions R27s (second connection end) equally spaced along the circumference of the autofocus drive F1 (i.e. Autofocus assembly); fig.3 and 8 disclose the first elastic section R27a (i.e. The first connection end) through which each end section R27t passes, the first link section R27i, the second link section R27j, the second elastic section R27b (i.e. The elastic support body) being connected to the adjacent other end section R27s (the second connection end) in a clockwise or counterclockwise direction along the optical axis. On this basis, the person skilled in the art will conceive to adjust the order of connection of each connection end and the second connection end to a clockwise or counterclockwise direction connection.)

Regarding claim 8, Yu in view of Otsuki discloses the invention as described in Claim 1 and Yu further teaches an electronic device (Yu, para 2, electronic device), wherein the electronic device includes a lens module according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872